COWART, Judge.
Bouchacra seeks a writ of prohibition to prevent the trial court from proceeding with the State’s prosecution of him, alleging that the trial judge should have discharged him because his speedy trial rule rights were violated.
There was sufficient evidence for the trial judge to conclude that Bouchacrá had made himself unavailable for trial during the one hundred and eighty days from his arrest, thus completely removing Bou-chacra from the protection of the rule. Fla. R.Crim.P. 3.191(d)(3); State ex rel. Green v. Patterson, 279 So.2d 362 (Fla. 2d DCA 1963); see Wright v. State, 387 So.2d 1060 (Fla. 5th DCA 1980); Thigpen v. State, 350 So.2d 1078 (Fla. 5th DCA 1977). Furthermore, this factual ruling should not be reviewed and reversed by means of this petition for prohibition. See Sherrod v. Franza, 396 So.2d 1136 (Fla. 4th DCA 1981).
DENIED.
FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.